ORDER

PER CURIAM.
Defendant appeals from the judgment entered on her conviction after a bench trial of driving while intoxicated under section 577.010, RSMo 1994. The trial court sentenced her to a sixty day jail term and a $500 fine. The jail term was suspended. Defendant was also instructed to complete 40 hours of community service and to complete *812a SATOP program. We affirm. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).